WATKINS, Judge,
dissenting.
The trial court found that the acts of possession of the Landrys were not sufficient to constitute notice to the record owner of their intent to possess adversely, in view of the nature of the land and the character and extent of the acts of possession. Since the land was of no real value (prior to the discovery of minerals), and other persons were also using it occasionally, it seems reasonable to require the adverse possessor to have exercised more exclusive control of the disputed land to suffi*866ciently apprise the public and the record owner that he is possessing as owner.
Consequently, I do not find the trial court to have been clearly wrong and would affirm. I, therefore, respectfully dissent.